Citation Nr: 1623303	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-17 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disorder. 

4.  Entitlement to service connection for a right wrist disorder. 

5.  Entitlement to service connection for hemorrhoids.     


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1974 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the RO in Muskogee, Oklahoma, which, in pertinent part, denied service connection for the issues on appeal.  

This case was previously before the Board in December 2013, where the Board remanded the issue on appeal for additional development, to include obtaining a new VA examination.  March 2014 and May 2014 VA examination reports reflect the VA examiners reviewed the record, conducted an in-person examination with appropriate testing, and rendered the requested opinions and rationale.  As such, an additional remand to comply with the December 2013 Board remand directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran requested a hearing before the Board. The requested hearing was scheduled for October 2011; however, the Veteran did not appear.  As such, the hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma (loud noise) during service. 

2.  Symptoms of bilateral hearing loss have been continuous since service separation.  

3.  The Veteran has a current disability of bilateral hearing loss.

4.  Symptoms of tinnitus have been continuous since service separation.   

5.  The Veteran currently has a disability of tinnitus.   

6.  No back injury or back disease or chronic symptoms of arthritis of the back were manifested during service.

7.  Symptoms of arthritis of the back have not been continuous since separation from service and did not manifest to a compensable degree in the year following separation from service.

8.  The current back disability, diagnosed as degenerative arthritis of the back, was manifested many years after service separation and is not causally or etiologically related to service.

9.  No right ankle injury or ankle disease or chronic symptoms of arthritis of the right ankle were manifested during service.

10.  Symptoms of arthritis of the right ankle have not been continuous since separation from service and did not manifest to a compensable degree in the year following separation from service.

11.  The current right ankle disability, diagnosed as degenerative arthritis of the right ankle, was manifested many years after service separation and is not causally or etiologically related to service.  

12.  The Veteran is currently diagnosed with external hemorrhoids.  

13.  There was no in-service rectal injury or disease.

14.  The currently diagnosed external hemorrhoids are not related to service.  

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(b), 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.326, 3.385 (2015). 

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2015).

3.  A back disorder was not incurred in active military service and may not be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2015). 

4.  A right ankle disorder was not incurred in active military service and may not be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2015). 

5.  The criteria for service connection for hemorrhoids have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  As the Board is granting service connection for bilateral hearing loss and tinnitus, the issues are substantiated and there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

As to the remaining issues on appeal, in February 2009, a VCAA notice informed the Veteran of the evidence generally needed to a support claim for service connection, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The February 2009 VCAA notice was issued to the Veteran prior to the relevant rating decision on appeal.  Further, the issues on appeal were readjudicated in two separate February 2012 statements of the case; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received VA examinations in June 2009, March 2014, and May 2014.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.
Service Connection Laws and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's current sensorineural hearing loss (SNHL) and tinnitus, organic diseases of the nervous system, are "chronic diseases" under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, Vet. App. 13-0540 (February 9, 2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  In this case, the Veteran has also been diagnosed with degenerative arthritis of the lower back and right wrist, which is also a "chronic disease" under 38 C.F.R. § 3.309(a).  For these reasons, the presumptive service connection provisions under 38 C.F.R. 
§ 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to these disorders.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 
As the Board is granting presumptive service connection for bilateral hearing loss and tinnitus based on continuity of symptomatology (adjudicated below) since service under 38 C.F.R. § 3.303(b), the theories of direct service connection 
(38 C.F.R. § 3.303(d)) and presumptive service connection based on "chronic" symptoms in service (also 38 C.F.R. § 3.303(b)) or for hearing loss manifesting to a compensable degree within one year of service (38 C.F.R. §§ 3.307, 3.309) pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issues; therefore, the direct service connection and presumptive service connection based on "chronic" symptoms in service theories or to 10 percent within one year of service will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

As the diagnosed external hemorrhoids are not a "chronic disease" under 
38 C.F.R. § 3.309(a), the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 do not apply.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1154 (a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-41 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App 345, 348 (1998). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Service Connection for Bilateral Hearing Loss

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran essentially contends that the current bilateral hearing loss developed due to in-service exposure to acoustic trauma.  Specifically, in a June 2009 notice of disagreement, the Veteran wrote that the bilateral hearing loss was caused by exposure to the "flight line during flight operations" in service.  At the March 2014 VA audiometric examination, the Veteran reported a primary duty as a clerk at the airfield, which required that he go "in and out to flight line all day."  The March 2014 VA audiometric examination report also reflects the Veteran reported living in a "tent city" for several months, which increased exposure to aircraft noise, and reported additional noise exposure from weapons training, but denied combat noise.  

First, the Board finds that the evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes.  At the March 2014 VA examination, audiometric testing showed hearing loss disability in both ears as defined by VA regulations.  See 38 C.F.R. § 3.385.

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran has reported exposure to acoustic trauma from aircraft while performing duties as clerk near the flight line.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma during service.

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of the Veteran's bilateral hearing loss have been continuous since service.  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required.  See 38 C.F.R. 
§ 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, at 
159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  The evidence of record demonstrates acoustic trauma in service and the Veteran has reported noticing that hearing was diminished during service and continued to worsen since service separation.  

The September 1975 service separation audiometric examination report shows pure tone thresholds of 20 dB in the 500 Hz range in both ears, 20 dB in the 1000 Hz range in the left ear, 15 dB in the 1000 and 2000 Hz ranges in the right ear, 10 dB in the 4000 Hz range in right ear, and 5 dB in the 4000 Hz range in the left ear.  The January 1974 enlistment examination reflects 15 dB in the 500 Hz range in both ears, 20 dB in the 1000 Hz range in the right ear, 15 dB in the 1000 Hz range in the left ear, 5 dB in the 2000 Hz range in both ears, 15 dB in the 4000 Hz range in the right ear, and 5 dB in the 4000 Hz range in the left ear.  As such, the September 1975 service separation examination report shows upward threshold shifts from 
15 dB to 20 dB at 500 Hz in both ears, 15 dB to 20 dB at 1000 Hz in the left ear, 
5 dB to 15 dB at 2000 Hz in the right ear, and 5 dB to 10 dB at 2000 Hz in the left ear; therefore the service treatment records indicate that the Veteran's hearing began to worsen during service.

Further, while the March 2014 VA examiner opined that is was less likely than not that the Veteran's bilateral hearing loss was due to in-service noise exposure, the  VA examiner noted that the September 1975 service separation audiometric examination showed no significant shift in either ear during service and bilateral hearing loss in the 6000Hz range; however, the Board notes, as discussed above, service treatment records indicate that the Veteran's hearing began to worsen during service and the September 1975 service separation audiometric examination does not reflect readings at the 6000 Hz range were record.  As such, the March 2014 VA examiner's opinion appears to be based on an inaccurate premise, as it is unclear what evidence was reviewed, especially as the examiner did not report or comment on the specific threshold shifts in service, but only generally concluded the threshold shifts were not significant.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  For this reason, the Board finds the March 2014 VA examiner's opinion to be of little probative value. 

Throughout the course of this appeal, the Veteran has consistently contended that hearing loss began during service and has continued to worsen since service separation.  See June 2009 notice of disagreement; see also March 2014 VA audiometric examination report.  The Board finds that the Veteran has made credible statements that bilateral hearing loss symptoms began in active service and have been continuous since service.  See Layno, 6 Vet. App. at 465 (competent lay evidence can be provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board also finds the Veteran's assertions of the onset of bilateral hearing loss during service and his reports that he has had bilateral ear hearing loss symptomatology since service, in the context of the demonstrated in-service acoustic trauma, the demonstrated threshold shifts in service, current diagnoses, and the lack of probative evidence to the contrary, are sufficient to place in equipoise the question of whether the current bilateral hearing loss may be presumed to have been incurred in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms of bilateral hearing loss, presumptive service connection for bilateral hearing loss is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection for hearing loss renders moot other theories of service connection. 


Service Connection for Tinnitus

Throughout the course of this appeal, the Veteran has consistently contended that tinnitus began during service and continued to worsen since service separation.  See June 2009 notice of disagreement; see also March 2014 VA audiometric examination report.  

The evidence of record, including the March 2014 VA examination report, demonstrates that the Veteran has a current tinnitus disability.  The March 2014 VA examination report also notes that the Veteran reported bilateral tinnitus since service.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  There is no evidence in the record to suggest that the Veteran's account of having tinnitus is not credible.  

As noted above, the Board finds that the Veteran experienced in-service acoustic trauma from aircraft while performing duties as clerk near the flight line.  Service connection is being established for hearing loss on the basis of the in-service loud noise exposure sufficient to cause sensorineural hearing loss, and which was followed by continuous post-service symptoms of hearing loss that suggest the severity of the noise exposure was sufficient to cause nerve damage, which suggests that same nerve damage could also result in tinnitus.

The evidence of record demonstrates in-service acoustic trauma and the Veteran reported noticing tinnitus during service that continued since separation from service.  Although the Veteran was not specifically diagnosed with a tinnitus disability during service, as discussed above, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service occurrence).  

The Veteran has asserted at the March 2014 VA audiometric examination and elsewhere that tinnitus originated during active service and has continued to the present.  The Veteran's statements are competent, credible, and probative.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on evidence of continuous post-service symptoms of tinnitus, presumptive service connection for tinnitus is warranted under 38 C.F.R.		 § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the criteria for presumptive service connection for tinnitus based on continuous post-service symptoms (38 C.F.R. § 3.303(b)), are met, all other theories of service connection are rendered moot, with no remaining questions of law or fact to be decided.  38 U.S.C.A. § 7104.  

Service Connection for Back and Right Ankle Disabilities 
 
The Veteran contends that the currently diagnosed back and right ankle disabilities are related to service.  A March 2006 VA treatment record reflects the Veteran asserted that he injured the back during service after lifting a basket of clothes.  In the January 2008 claim, the Veteran wrote that he sustained an in-service back injury and right ankle fracture after being run over by a tow tractor. 

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed degenerative arthritis of the back and right ankle had its onset in service or is otherwise causally or etiologically related to service.  The Veteran did not sustain any back or right ankle injury or disease in service, and symptoms of degenerative arthritis of the back and right ankle were not chronic in service and not continuous since service separation, did not manifest to a compensable degree within one year of service separation, and were initially manifested many years after service.  The Veteran's back and right ankle were each clinically evaluated as normal at the September 1975 service separation examination, and on the September 1975 report of medical history, the Veteran, while reporting a right wrist fracture, did not report either a back injury or a right ankle fracture.  

The Board finds that the weight of the evidence is against a finding of in-service back or right ankle injury or disease or symptoms of a back or right ankle disorder were "chronic" in service.  Service treatment records reflect that the Veteran sought treatment for various conditions, including a right wrist fracture (treated with a cast), right wrist pain, a knot in the neck, a laceration above the eye, a head wound, and symptoms of burning eyes.  There is no indication from the service treatment records that the Veteran ever sought treatment for a back injury or right ankle fracture during service, or reported any history of such injuries during service.  As the Veteran sought treatment for a right wrist fracture, it is highly likely he would also have sought treatment for any other fracture or orthopedic injury, including the right ankle or back.  The January 1974 enlistment examination report notes that the back and right ankle were each evaluated as clinically normal, and the September 1975 service separation examination report also notes clinically normal examinations for the back and ankles.  The September 1975 service separation examination report shows the Veteran's report of clinical findings of a right shoulder tattoo, while the Veteran at the same time does not report a history or indication of a back or right ankle injury.  Additionally, on the September 1975 report of medical history, the Veteran reported or discussed with the examiner various disorders, including a broken right wrist, a foot rash, frequent trouble sleeping, swollen or painful joints, and pain or pressure in, but gave no similar history of any ankle fracture or back injury.  

The complete service treatment records in this case, which were generated contemporaneous to service, are likely to accurately reflect the Veteran's physical condition, so are of significant probative value, especially because the Veteran was treated on multiple occasions for the complaints or disorders listed above, especially including what would be a very similar right wrist fracture and are joint (orthopedic) injuries or complaints that would be similar to back and ankle complaints and symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  As discussed above, the Veteran's back and right ankle were each clinically evaluated as normal at the September 1975 service separation examination, and relevant injury and symptoms were denied by the Veteran during service and at service separation.  As such, the Board finds non in-service injury (including fracture) or disease of the back or right ankle, and that symptoms of degenerative arthritis of the back and right ankle were not chronic in service.  

The Board next finds that the weight of the evidence demonstrates that symptoms of degenerative arthritis of the back and right ankle have not been continuous since service separation in October 1975.  As noted above, the Veteran did not report any back or right ankle trouble in the September 1975 report of medical history.  A 
post-service VA treatment note from September 2007 reflects low back pain with an onset in 1992, and a March 2008 VA treatment record reflects the Veteran reported bilateral ankle pain with an onset of "just a couple of days," both indicating that the Veteran was not diagnosed with a back or right ankle disorder until decades after service separation.  For these reasons, the Board finds that the symptoms of arthritis of the back and right ankle were not continuous after service separation.

The Board also finds that the same evidence shows that the arthritis of the back or right ankle did not manifest to a compensable degree (i.e., at least 10 percent) within one year of service separation.  The histories given for treatment purposes are highly probative as a person is likely to give an accurate history in order to receive proper medical care.  As previously discussed, the evidence of record demonstrates that the onset of arthritis of the back and right ankle was more than 30 years after service separation.  As such, presumptive service connection under 38 C.F.R. § 3.309(a) does not apply. 

The Veteran has more recently provided inconsistent accounts of the alleged in-service back injury during the course of the appeal.  The March 2006 VA treatment record reflects the Veteran asserted that he injured the back during service after lifting a basket of clothes, the January 2008 claim reflects the Veteran wrote he injured the back after being run over by a truck, and various VA treatment records, including April 2008, December 2008, and the June 2009 VA examination report, reflect the Veteran denied any back injury.  

Further, the evidence of record also reflects inconsistent accounts as to the onset of a back disorder.  An April 2008 VA treatment record reflects the Veteran reported chronic low back pain for the previous ten years.  A separate April 2008 VA treatment record reflects reports of middle back pain with onset "several years" prior.  A December 2008 VA treatment record reflects treatment for back pain, which the Veteran reported began three years prior.  The June 2009 VA examination report reflects the Veteran reported a back disorder began during service in 1975.  An October 2009 VA treatment record reflects back pain onset 
30 years prior.     

In addition to being inconsistent with the service treatment evidence and contemporaneous histories the Veteran gave during service and during post-service treatment, Veteran's more recent accounts over the course of the appeal regarding the alleged in-service back injury, which has the same claimed etiology as the right ankle disorder, are internally inconsistent.  The inconsistencies are significant and unlikely to be the product of mere differences in the retelling of the same story.  The reported severity of the alleged in-service back injury has increased noticeably with each recollection (from lifting a basket of clothes to being run over by a tow tractor).  Even during the claim period, the Veteran has explicitly denied any in-service back injury.  The discrepancies of the onset of a back disability range from three years prior (as reported in December 2008) to 34 years prior (as reflected in the June 2009 VA examination report).  Such inconsistencies reported even during the claim period, in the context of being inconsistent with more contemporaneous service reports of history and findings and post-service histories by the Veteran, make it doubtful that the more recent account of any in-service back injury is accurate.  See  Cromer v. Nicholson, 19 Vet App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account that was inconsistent with earlier account of was not credible because it was first made years after service).  For these reasons, the Board finds the Veteran's more recent accounts of an in-service back injury to be inconsistent with, and outweighed by, other lay and medical evidence of record, which includes the Veteran's own reported history denying any in-service back injury, so as not to be credible.  

Regarding the theory of direct service connection, the Board finds that the back and right ankle disorders are not related to an in-service injury or disease because the weight of the evidence demonstrates no in-service injury or disease or even event to which any current disability could be related.  As analyzed above, the weight of the evidence shows that the Veteran was not run over by a tow tractor, and did not otherwise sustain a back and right ankle injury during service, and did not even experience relevant symptoms of back or ankle injury during service.    

On the question of nexus of current disability to service, the May 2014 VA examiner opined that both the back and right ankle disorders were not caused by or a result of service.  As rationale in support of the opinions, the May 2014 VA examiner reasoned that the service treatment records did not reflect ankle or back injuries.  The May 2014 VA examiner also reviewed the claims file, interviewed the Veteran, and conducted the appropriate testing.  The May 2014 VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of a back and right ankle disorder, had sufficient facts and data on which to base the conclusions, and stated the bases supporting the opinions.  The VA examiner's factual assumption that there was no in-service injury of the ankle or back is an accurate factual assumption that is consistent with the Board's factual findings in this case that are based on the weight of the evidence.  For these reasons, the Board finds the May 2014 VA examiner's opinions to be highly probative.  

Insomuch as the Veteran asserts that the current back and right ankle disorders are directly related to service, the Board finds that, under the specific facts of this case that include no in-service right ankle or back injury or disease or in-service symptoms or continuous symptoms after service, the Veteran is not competent to relate the currently diagnosed back and right ankle arthritis to active service.  While the Veteran is competent to describe symptoms he experiences at any time, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as arthritis of the back and right ankle and their relationships to active service, which requires specialized medical knowledge of the musculoskeletal system and knowledge of various possible etiologies of arthritis, especially in the context of this case where there is no in-service injury or in-service symptoms or continuous post-service symptoms.  See Kahana at 437(recognizing that ACL tear is a "medically complex" disorder that requires a medical opinion to diagnose and to relate to an in-service knee injury); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).

For these reasons, the Board finds that the preponderance of the lay and medical evidence that is of record weighs against service connection for a back disorder and a right ankle disorder; therefore, service connection for a is not warranted.  The preponderance of the evidence is against all the theories of the claims, direct and presumptive; therefore the benefit of the doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Hemorrhoids 

The Veteran contends that current hemorrhoids are related to service.  Specifically, at the June 2009 and May 2014 VA examinations, the Veteran reported being diagnosed with hemorrhoids during service.  

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that hemorrhoids were present during service, nor is there an in-service event, injury, or disease to which they may be related.  The Veteran has not identified any injury, disease, or event of service to which any current hemorrhoids may be related.  Review of the service treatment records does not reveal any notations, complaints, or diagnosis of hemorrhoids or symptoms of a rectal disability. 

The Board finds that the weight of the evidence demonstrates that there was no relevant in-service rectal injury or disease or even symptoms of such disorder.  Service treatment records do not reflect any complaints, treatment, or symptoms of a rectal injury or disease/disorder.  The September 1975 service separation examination reflects a normal clinical evaluation of the anus and rectum, which specifically includes evaluation for hemorrhoids.  The Veteran denied a history of piles or rectal disease on the accompanying report of medical history in conjunction with service separation, and also indicated that he was in good health and not using any medications.  

Similarly, as discussed above, the service treatment records, which are complete, reflect that the Veteran was treated for other injuries and disorders during service, of which he did complain and seek treatment, though he did not report any such related problems or symptoms regarding the rectum.  Such in-service complaints reported or treatment sought by the Veteran include a right wrist fracture (treated with a cast), right wrist pain, a knot in the neck, a laceration above the eye, a head wound, and symptoms of burning eyes.  While the Veteran has recently, as part of the current claim for compensation, advanced being diagnosed with hemorrhoids during service, in consideration of other evidence included in the service treatment records, it is likely that any rectal injury or disorder or symptoms would have been mentioned and/or detected during service.  Even though the Veteran specifically complained of other disorder, he denied current problems or any history of piles or rectal disease at the time of the September 1975 report of medical history.   As such, the complete service treatment records in this case, which were generated contemporaneous to service, are likely to accurately reflect the Veteran's physical condition, so are of significant probative value, especially because the Veteran was treated on multiple occasions for the complaints or disorders listed above, so would have reflected any complaints or treatment for hemorrhoids has such occurred during service.  See Kahana at 437; see also Buczynski at 224.   

Next, the Veteran has submitted several statements indicating that symptoms of hemorrhoids began during service.  The Veteran is competent to report experiencing symptoms of hemorrhoids and during and since service; however, Board finds that 

the Veteran's recent statements made for compensation asserting symptoms of hemorrhoids during service and an in-service diagnosis, are inconsistent with, and outweighed by, other, more contemporaneous lay and medical evidence of record, so are not credible.  

As discussed above, there is no indication from the service treatment records that the Veteran experienced any symptoms of hemorrhoids during service.  Hemorrhoids during service is a fact that, had it occurred, would have been recorded in the service treatment records.  Given this competing evidence, the Board attributes more probative weight to the specific, contemporaneous service treatment record evidences than to the Veteran's more recent statements made pursuant to the current claim for compensation asserting a diagnosis of hemorrhoids during service.  See Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  Thus, on review of all the evidence, lay and medical, the Board finds the weight of the evidence demonstrates there was no in-service rectal injury or disease.  

Finally, the May 2014 VA examination report reflects the VA examiner opined that it is less likely that not that the Veteran's hemorrhoids were caused by or related to service.  As rationale in support of the opinion, the May 2014 VA examiner reasoned the service treatment records, including the September 1975 service separation examination, did not reflect complaints of a rectal disability, injury, or diagnosis.  The VA examiner's factual assumption that there was no in-service injury of hemorrhoids or rectum is an accurate factual assumption that is consistent with the Board's factual findings in this case that are based on the weight of the evidence.  The May 2014 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner reviewed the claims file and fully articulated the opinions and rationale.  


For these reasons discussed above, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran's current hemorrhoids are related to active service.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a back disorder is denied. 

Service connection for a right ankle disorder is denied.  

Service connection for hemorrhoids is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


